DETAILED ACTION
This office action is in response to the communication dated 07 June 2022 concerning application 16/388,392 filed on 18 April 2019.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-17, 20-25, 27, and 28 are pending; claims 1-15 remain withdrawn; claims 16 and 17 have been amended; claims 18, 19, and 26 have been cancelled; and claims 16, 17, 20-25, 27, and 28 are currently under consideration for patentability.  

Response to Arguments
Applicant’s arguments dated 07 June 2022 have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims.
Applicant has amended independent claim 16 to further recite contacting an anterior portion of an outer skin surface of a neck and applying current through the outer skin surface of the anterior portion of the neck.  Applicant argues that the prior art does not describe contacting an anterior portion of the neck or providing stimulation through the anterior portion of the neck.  The Examiner has addressed the amended limitations in the updated text below.  
Applicant argues that Palermo does not describe contacting an anterior portion of an outer skin surface of a neck of a patient with one or more electrodes, as recited in the amended claims.  Regarding the position of Palermo’s electrodes in relation to the neck of the patient, Applicant further argues that “[e]ven the electrodes of Palermo that are arguably near the "neck" of the patient are clearly located at the back of the neck in order to stimulate the spinal muscles. Thus, they are on the opposite side of the neck as the anterior portion” (p. 8 of the Arguments).  The Examiner respectfully directs Applicant to the updated text below, in which the Examiner has addressed the positioning of the electrodes as being on the anterior portion of the neck, as opposed to the back of the neck, as described by Palermo.  
Applicant argues that the Examiner “has taken the position that Huston describes contacting an outer skin surface of a patient with one or more electrodes and applying a current to the one or more electrodes through the outer skin surface of the patient” (p. 8 of the Arguments).  The Examiner notes that this position was only in reference to the previous arguments presented by Applicant.  The text of the rejection itself does not rely on Huston for teaching contacting the outer skin surface of a patient with one or more electrodes or applying a current to the one or more electrodes through the outer skin surface of the patient.  The Examiner has relied on Palermo for teaching or suggesting these limitations.  Regarding independent claim 16, the rejection itself only relies on Huston for teaching modulation of a current to generate an electric field sufficient to increase an anti-inflammatory competence of cytokines in the patient (please see pp. 6-7 of the Office Action dated 10 February 2022).  As such, the only portion of Huston which is relevant to the actual rejection is Huston’s description of modulation of the electric current.  Applicant does not seem to argue against Examiner’s position that “Huston also describes a method of treating an autoimmune disease or disorder in a patient ([0004], [0067]), including modulating a current to generate an electric field ([0022] - [0023]) sufficient to increase an anti-inflammatory competence of cytokines in the patient (Abstract, [0010])” (p. 6-7 of the Office Action dated 10 February 2022).  Therefore, the Examiner respectfully maintains that Huston describes the above limitation.  
Applicant further argues that Huston does not explain the meaning of a “transcutaneous nerve stimulator” (pp. 8-10 of the Arguments).  Again, without acquiescing to Applicant’s arguments or addressing the meaning of a “transcutaneous nerve stimulator” in reference to Huston’s disclosure, the Examiner respectfully submits that Huston was not relied upon to teach these limitations.  The only element of Huston’s disclosure which is germane to the rejection of independent claim 16 is the description of modulating an electric current in a manner sufficient to increase anti-inflammatory competence of cytokines.  The Examiner respectfully maintains that Huston describes this limitation.
Regarding the Katim reference, Applicant argues that, “to the extent Katim is even stimulating the vagus nerve, Katim is attempting to stimulate the auricular branch of the vagus nerve, located in the ear” (p. 10 of the Arguments).  Applicant continues that, “[a]ccordingly, Katim does not describe contacting an anterior portion of an outer skin surface of a neck of a patient with one or more electrodes and applying an alternating current to the one or more electrodes and transcutaneously through the outer skin surface of an anterior portion of a neck of the patient at or near a vagus nerve within the patient, as recited in claim 16” (p. 10 of the Arguments).  The Examiner respectfully directs Applicant to the updated text below, in which the Examiner has addressed how the electrodes described by the prior art may be modified in order to be positioned on the anterior portion of the neck. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16, 17, 20, 24, 25, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo et al. (US 2008/0208287 A1) in view of Huston et al. (US 2006/0178703 A1) and Katims (US Patent No. 4,503,863).
Regarding claim 16, Palermo describes a method of treating an autoimmune disease or disorder in a patient ([0006], [0079]) comprising
contacting an outer skin surface of a neck of a patient with one or more electrodes ([0099], [0134], [0145])
applying a current to the one or more electrodes and transcutaneously through the outer skin surface of the neck of the patient at or near a selected nerve within the patient ([0073] - [0074])
modulating the current to generate an electric field sufficient to inhibit inflammation in the patient and treat the autoimmune disease or disorder ([0079] describes that the neurological disorder to be treated refers to inflammation and inflammatory myopathies, [0086] describes wherein treatment includes “preventing, ameliorating, suppressing, or alleviating” a symptom of the neurological disorder; the Examiner respectfully submits that “preventing, ameliorating, suppressing, or alleviating” are analogous to “inhibit[ing]”)
Regarding claim 16, Palermo does not explicitly disclose contacting an anterior portion of the skin of the neck, applying an alternating current to the electrodes and modulating the alternating current to generate an electric field that is sufficient to increase an anti-inflammatory competence of cytokines in the patient.  
Regarding the electrical impulse being sufficient to increase an anti-inflammatory competence of cytokines in the patient, Huston also describes a method of treating an autoimmune disease or disorder in a patient ([0004], [0067]), including modulating a current to generate an electric field ([0022] - [0023]) sufficient to increase an anti-inflammatory competence of cytokines in the patient (Abstract, [0010]).  As Huston is also directed towards treating an autoimmune disease or disorder in a patient and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the property of increasing an anti-inflammatory competence of cytokines in the patient, as described by Huston, when using the method described by Palermo, as doing so advantageously allows the patient to have a more robust anti-inflammatory response and thereby better alleviate the symptoms of the autoimmune disease or disorder.  
Regarding the use of an alternating current, Katims also describes methods of transcutaneous stimulation (col 1:13-15), including the vagus nerve (col 4: 25-30), and the use of an alternating current (claim 1).  As Katims is also directed towards using transcutaneous stimulation and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate an alternating current, as described by Katims, when using the method described by Palermo, as doing so advantageously allows the resulting method to use a current that is known to elicit a given response from a patient (please see Katims, col 12:15-20). 
Regarding the positioning of the electrodes on the “anterior portion” of the outer skin surface of the neck, such that the current is applied through the anterior portion of the neck, the Examiner respectfully directs Applicant to Huston’s paragraph [0023], which states, in part, that the site of stimulation of the vagus nerve may be in the cervical region (in the neck).”  Although Huston does not explicitly disclose wherein the site of stimulation may be the “anterior” portion of the cervical region (i.e., the front of the neck), the Examiner respectfully submits that, as the anterior portion of the neck allows one to access the vagus nerve, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the electrodes on the “anterior portion” to the outer skin surface of the neck, thereby providing stimulation through the anterior portion of the neck, as doing so advantageously allows the resulting stimulation to better reach the intended stimulation target. 
Regarding claim 17, Palermo further describes wherein the autoimmune disease is multiple sclerosis or Charcot Marie Tooth disease ([0079]), and Huston further describes wherein the autoimmune disease or disorder comprises multiple sclerosis or Guillain-Barre Syndrome ([0067]).
Regarding claim 20, Huston further describes wherein the current increases an activity of an anti- inflammatory cytokine in the patient (please see Examples 1 and 2 as described in [0081] - 0087]).
Regarding claim 24, Huston further describes wherein the current is sufficient to inhibit release of a pro-inflammatory cytokine ([0003], [0010]).
Regarding claim 25, Huston further describes wherein the pro-inflammatory cytokine is tumor necrosis factor alpha ([0003], [0010)).
Regarding claim 27, Palermo further describes wherein the electrical impulse comprises bursts of pulses (figures 2F-2H, for example) with each burst having a frequency of about 5 Hz to about 100 Hz ([0021]: “wherein the individual electrical pulses are generated at a frequency of between 4 Hz and 200 Hz to selectively generate the relative selective production neurotransmitters and modulators”). Regarding claim 27, neither Palermo nor Huston explicitly disclose “bursts of about 2 to 20 pulses.”  The embodiments provided by Palermo include a number of pulses within each burst (figures 2F-2H), though it is not immediately discernable exactly how many pulses are within each burst. Palermo does, however, describe wherein the stimulation therapy can be varied as necessary in order to best treat the underlying condition ([0124] gives one example of this when stating “preferably, the different burst frequencies are selected so as to selectively generate the production of endorphin, dynorphin, and enkephalin/serotonin during each of the respective sequences, which is believed to have beneficial effects in the treatment of the neurological disorders of the present invention”).  Therefore, the Examiner respectfully submits that Palermo recognizes this parameter as a result-effective variable which achieves a recognized result. As such, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust the number of pulses within each burst, for example arriving at a range of 2 to 20 pulses per burst, as doing so would be a matter of optimizing the prior art conditions through routine experimentation in order to optimize patient treatment (please see MPEP 2144.05).  Making such modifications also advantageously allows the resulting treatment to be tailored to a specific patient, a specific disorder, and/or a specific part of the body.
Regarding claim 28, Palermo further describes wherein the pulses each have a duration of about 50 to 100 microseconds ([0102] includes a pulse duration range of 30 to 400 microseconds).  Regarding the specific ranges recited by the claim, the Examiner respectfully submits that, as the claimed ranges lie inside ranges disclosed by the prior art (the claimed range of 50 to 100 microseconds lies inside Palermo’s disclosed range of 30 to 400 microseconds), a prima facie case of obviousness exists (please see MPEP 2144.05).  

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston and Katims, or Palermo in view of Huston and Katims, further in view of Lozano (US 2007/0067002 A1). 
Regarding claim 21, Palermo in view of Huston and Katims suggests the method of claim 16.  Palermo further describes wherein the current is sufficient to stimulate nerve fibers ([0073] - [0074]).  Huston further describes wherein the current is sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor ([0017], stimulation of the vagus nerve, which is known to control or mediate activity of neurotrophic factors). Specifically regarding the limitation of “control or mediate activity of a neurotrophic factor,” the Examiner respectfully submits that this is a property of the nerve fiber being stimulated. The claim does not recite any active, positive step for the controlling or mediating of the activity of a neurotrophic factor. Rather, the claim simply recites that the electrical impulse stimulates a nerve fiber known to have this effect on neurotrophic factors. Therefore, the Examiner respectfully submits that Huston’s disclosure of stimulating the vagus nerve is sufficient to read on this limitation in its entirety, since the second part of the claim (controlling or mediating the activity of neurotrophic factors) is a known effect of vagus nerve stimulation. However, in the event that the Examiner's interpretation of Huston is challenged, the Examiner respectfully introduces the reference of Lozano.  Lozano also describes a method of treating an autoimmune disease or disorder in a patient ([0019]), including the use of an electrical impulse sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor ([0007], [0014] - [0015]).  As Lozano is also directed at methods of treating autoimmune diseases or disorders and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the stimulation of a nerve that controls neurotrophic factors, as described by Lozano, when using the method described by Palermo, Huston and Katims, as doing so advantageously allows the resulting method to target those elements known to have an effect on autoimmune disorders.

Claims 22 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palermo in view of Huston and Katims, further in view of Lozano (US 2007/0067002 A1). 
Regarding claim 22, Palermo in view of Huston and Katims suggests the method of claim 21, or Palermo in view of Huston, Katims, and Lozano suggests the method of claim 21.  Palermo, Huston, and Katims do not explicitly disclose wherein the neurotrophic factor is a member of a transforming growth factor beta superfamily of neurotrophic factors.  Lozano describes a method of treating an autoimmune disease or disorder in a patient ([0019]), including the use of an electrical impulse sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor ([0007], [0014] - [0015]), wherein the neurotrophic factor is a member of a transforming growth factor beta superfamily of neurotrophic factors ([0014]).  As Lozano is also directed at methods of treating autoimmune diseases or disorders and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate targeting a member of the TGF-beta superfamily of neurotrophic factors, as described by Lozano, when using the method described by Palermo, Huston, and Katims, as doing so advantageously allows the resulting method to target those elements known to have an effect on autoimmune disorders.
Regarding claim 23, Lozano further describes wherein the neurotrophic factor is a member of a nerve growth factor superfamily ([0014]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-17, 20-25, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-60 of U.S. Patent No. 8,868,177 B2 in view of Huston.  Regarding claim 16, claims 1, 2, and 10 of the ‘177 patent recite substantially equivalent limitations as pending claim 16, with the exception of not explicitly reciting contacting an anterior portion of the neck and providing stimulation through the anterior portion of the neck.  However, Huston suggests such a positioning, as described in the text of the 35 U.S.C. 103 rejection above.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to position the electrodes on the “anterior portion” to the outer skin surface of the neck, thereby providing stimulation through the anterior portion of the neck, as doing so advantageously allows the resulting stimulation to better reach the intended stimulation target. 
Regarding the rest of the limitations in the pending claims, although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for treating disorders including applying energy transcutaneously through the skin of a patient such that an electrical impulse is generated at or near a target nerve of the patient, wherein the electrical impulse inhibits inflammation and increases the activity of an anti-inflammatory cytokine in order to treat the disorder.  A brief but non-exhaustive matching of the pending claims and the issued claims is provided below. 
Application No. 16/388,392
Pending Claims
U.S. Patent No. 8,868,177 B2
Issued Claims
16.
A method of treating an autoimmune disease or disorder in a patient comprising: contacting an anterior portion of an outer skin surface of a neck of a patient with one or more electrodes; applying an alternating current to the one or more electrodes and transcutaneously through the outer skin surface of the anterior portion of the neck the patient at or near a vagus nerve within the patient; and modulating the alternating current to generate an electric field at, or near, the vagus nerve that is sufficient to inhibit inflammation and increase an anti-inflammatory competence of cytokines in the patient and treat the autoimmune disease or disorder.
1.
A method for treating a neurodegenerative disorder in a patient comprising: applying energy transcutaneously through an outer skin surface of a patient to generate an electrical impulse at or near a selected nerve within the patient; and modulating the energy such that the electrical impulse is sufficient to inhibit inflammation and increase an anti-inflammatory competence of cytokines in the patient and treat the neurodegenerative disorder.

2. 
The method of claim 1 wherein the applying energy step is carried out by transcutaneously passing an electrical current through an outer skin surface of the patient.

10. 
The method of claim 1 wherein the selected nerve is a vagus nerve.
17.
The method of claim 16 wherein the autoimmune disease is selected from a group comprising multiple sclerosis, acute disseminated encephalomyelitis, transverse myelitis, chronic inflammatory demyelinating polyneuropathy, Guillain-Barre Syndrome, central pontine myelinosis, leukodystrophy, and Charcot Marie Tooth disease.
9. 
The method of claim 1 wherein the neurodegenerative disease is selected from a group comprising Alzheimer's disease, Parkinson's disease, multiple sclerosis, postoperative cognitive dysfunction or postoperative delirium.
20.
The method of claim 16 wherein the alternating current is sufficient to increase activity of anti-inflammatory cytokines in the patient.
4. 
The method of claim 1 wherein the electrical impulse is sufficient to increase activity of anti-inflammatory cytokines.
21.
The method of claim 16 wherein the alternating current is sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor.
5. 
The method of claim 1 wherein the electrical impulse is sufficient to stimulate nerve fibers that control or mediate activity of a neurotrophic factor.
22.
The method of claim 21 wherein the neurotrophic factor is a member of the transforming growth factor (TGF) beta superfamily of neurotrophic factors.
6. 
The method of claim 5 wherein the neurotrophic factor is a member of the transforming growth factor (TGF) beta superfamily of neurotrophic factors.
23.
The method of claim 21 wherein the neurotrophic factor is a member of the nerve growth factor superfamily, the neurokine superfamily, or the insulin-like family of non-neuronal growth factors.
7. 
The method of claim 5 wherein the neurotrophic factor is a member of the nerve growth factor superfamily, the neurokine superfamily, or the insulin-like family of non-neuronal growth factors.
24.
The method of claim 16 wherein the alternating current is sufficient to inhibit release of a pro-inflammatory cytokine.
12. 
The method of claim 1 wherein the electrical impulse is sufficient to inhibit release of a pro-inflammatory cytokine.
25.
he method of claim 24 wherein the pro-inflammatory cytokine is tumor necrosis factor (TNF)-alpha.
13. 
The method of claim 12 wherein the pro-inflammatory cytokine is tumor necrosis factor (TNF)-alpha.
27.
The method of claim 16 wherein the electrical impulse comprises bursts of about 2-20 pulses with each burst having a frequency of about 5 Hz to about 100 Hz.
25. The apparatus set forth in claim 22 wherein the electrical field comprises bursts of pulses with a frequency of 5 Hz to 100 Hz.

26. 
The apparatus set forth in claim 22 wherein the electrical field comprises bursts of between 1 and 20 pulses with each pulse 50-1000 microseconds in duration.
28.
The method of claim 27 wherein the pulses each have a duration of about 50 to 100 microseconds.
26. 
The apparatus set forth in claim 22 wherein the electrical field comprises bursts of between 1 and 20 pulses with each pulse 50-1000 microseconds in duration.


Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792